Citation Nr: 1815262	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of brain tumor.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, unspecified trauma and stressor related disorder.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney



INTRODUCTION

The Veteran served on active duty from June 1984 to October 1984 and from January 1991 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of August 2010 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously remanded by the Board in October 2016.  The case has been returned to the Board for review.

In a September 2013 VA Form 9, the Veteran requested to appear for a videoconference hearing at the RO, before a Veteran's Law Judge sitting at VA's Central Office in Washington, D.C.; however, in August 2016 the Veteran contacted the RO and requested to withdraw her hearing request.  See 38 C.F.R. §§ 20.702 (e); 20.704 (d) (2017)   
 
The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-4138, Statement in Support of Claim, received August 2011.  The medical evidence of record includes diagnoses for psychiatric disabilities other than PTSD.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the issues on appeal.

Acquired Psychiatric Disability

Concerning the Veteran's claim for service connection for an acquired psychiatric disability, the Veteran was provided a VA medical examination in December 2016.  The examination report indicated that there was no mental disorder diagnosed.  However, review of the VA medical treatment records show a diagnosis of unspecified trauma and stressor related disorder.  See VA treatment record dated July 2014.  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  Accordingly, an addendum opinion is required to determine whether any psychiatric disability, regardless of whether currently diagnosed, is related to the Veteran' active service.   

Residuals of Brain Tumor

Concerning the claim for entitlement to service connection for residuals of brain tumor, the Board finds that additional development is required.  The Board's October 2016 remand directive requested a new VA medical opinion to determine the etiology of the Veteran's brain tumor.  The remand directive requested that the VA examiner provide an opinion as to whether the Veteran's brain tumor clearly and unmistakably pre-existed the Veteran's entrance in January 1991.  If the disability did pre-exist service, the VA examiner was requested to opine as to whether the pre-existing brain tumor clearly and unmistakably did not undergo an increase in severity during service.  If the disability did not pre-exist service, the VA examiner was asked to express an opinion as to whether it was at least as likely as not that the brain tumor had its onset during service or manifest to a degree of 10 percent within the first post-service year.  

The Veteran was provided a VA opinion in April 2017 concerning the etiology of her brain tumor.  The VA examiner reviewed the Veteran's record.  The VA examiner noted that the Veteran's brain tumor was a type that usually grows very slowly until it grew to a size where brain function is compromised by bulk of the tumor surrounding cerebral edema.  The VA examiner further stated that the Veteran's tumor did not have its onset during active duty service.  The VA examiner further stated that the Veteran's brain tumor was "natural progression."  The Board finds that the April 2017 VA addendum is inadequate for decision making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner did not express an opinion as to whether it was "clear and unmistakable" that the Veteran's brain tumor preexisted service.  

Veterans are considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance to service or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  See 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (b) (2017).  The presumption of soundness can only be rebutted by clear and unmistakable (obvious and manifest) evidence that demonstrates that (1) an injury or disease existed before acceptance and enrollment into service, and (2) it was not aggravated by such service.  Id.  Demonstrating "clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no aggravation result be "undebatable."  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999); see also 38 C.F.R. § 3.304 (b) (noting clear and unmistakable evidence is evidence that is "obvious or manifest").  Here, the April 2017 examiner did not use the appropriate standard when rendering the opinion.   

    
  

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to the examiner who conducted the December 2016 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:  

a) Provide a diagnosis for any acquired psychiatric disability demonstrated since service, found on current examination or in the record.  

b)  For each acquired psychiatric disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service.

In providing the above opinion, the examiner should be mindful that even if the Veteran's previously diagnosed acquired psychiatric disability has resolved, an opinion is still required regarding the etiology of the diagnosed disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The examiner must reconcile his/her findings with the diagnosis of unspecified trauma and stressor related disorder reported on a July 2014 VA treatment record.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  

2.  Forward the record and a copy of this remand to the examiner who provided the April 2017 VA opinion, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a)  Provide an opinion as to whether the Veteran's brain tumor clearly and unmistakably preexisted her entrance into active service.

b)  If the Veteran's brain tumor preexisted service, the examiner should also state whether such brain tumor was clearly and unmistakably not aggravated beyond the normal progression of the disorder as a result of service.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.  

c)  If the examiner determines that the Veteran's brain tumor did not preexist service, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the brain tumor had its onset in service or was otherwise caused by active service.  

d)  If not, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran' brain tumor manifested to a degree of at least 10 percent within the first post-service year.   

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  

3.  Readjudicate.     

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




